163 S.W.3d 515 (2005)
Rick COLEMAN, Respondent,
v.
HUSSMANN CORPORATION, Appellant.
No. ED 85104.
Missouri Court of Appeals, Eastern District, Division One.
May 3, 2005.
E. Thomas Liese, St. Louis, MO, for appellant.
Robert W. Meyers, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Hussmann Corporation ("Employer") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") finding Rick Coleman ("Employee") sustained 40% permanent partial disability in each elbow. Employer claims the Commission erred in making independent findings that differed from the Administrative Law Judge's findings.
We have reviewed the briefs of the parties, the legal file, and transcripts on appeal. The Commission's decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission's decision pursuant to Rule 84.16(b).